DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 and 5/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities:
In claim 1, line 1, “machine each of which has” should be –machine, each machine having--.
In claim 17, lines 2 and 5, “the each” should be – each --.
In claim 18, line 6, “cuasing” should be –causing--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive mechanism configured to drive the at least one closed leaf pair to move” in claim 4.
Applicant’s specification shows that drive mechanism in figure 4 and is described in paragraphs 71-72 of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is unclear.  It is not clear if the collimator and treatment plan are being positively recited because they follow “for adjusting…”. The limitation “the MLC including at least one closed leaf pair in the treatment process” in lines 3-4 are unclear as it cannot be determined if this means that the MLC only includes a closed leaf pair during the treatment process. The “treatment process” mentioned in line 3 is not defined so it is not clear if the method recited is different than the mentioned treatment process.
 Claim 1 recites the limitation “the closed leaf pair” in lines 5-6. It is not clear which leaf pair is being referred to. This should probably be –a closed leaf pair of the at least one closed leaf pair--.
Claim 1 recites the limitation "the determined at least one offset" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “before or during the treatment process” in line 8. This is unclear because it is not clear if the process is being positively recited and it is not clear what steps are involved in the treatment process. If the treatment process occurs, it is not clear when it is occurring.
Claims 2-18 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 2 recites the limitation “the closed leaf pair” in lines 1-2. It is not clear which leaf pair is being referred to as there can be more than one.
Claim 3 inherits the deficiencies of claim 2 and is likewise rejected.
Claim 5 recites “before or at beginning of a beam delivery” in lines 3-4. This is unclear as there is no prior mention of a beam delivery step.
Claim 8 recites the step of “evaluating or adjusting the treatment plan…closed leaf pair” in lines 2-3. It is not clear what the treatment plan is so it cannot be determined what is being evaluated or adjusted in the treatment plan. 
Claim 10 recites “during a beam delivery” in lines 5. This is unclear as there is no prior mention of a beam delivery step.
Claim 11 recites the limitation “a first offset” in lines 4-5. It is not clear if this offset is different than or is a part of the “at least one offset” mentioned in line 3 of the claim. 
Claim 11 recites the limitation “a second offset” in lines 6-7. It is not clear if this offset is different than or is a part of the “at least one offset” mentioned in line 3 of the claim. 
Claim 12 recites a “third closed leaf pair” and a “fourth closed leaf pair” in lines 4 and 6. This is unclear as there is no first and second leaf pair mentioned in the preceding claim.
Claim 12 recites the limitation “a third offset” in lines 4-5. It is not clear if this offset is different than or is a part of the “at least one offset” mentioned in line 3 of the claim. 
Claim 12 recites the limitation “a fourth offset” in lines 6-7. It is not clear if this offset is different than or is a part of the “at least one offset” mentioned in line 3 of the claim. 
Claim 13 recites conditional “when” statements for the execution of certain steps. Due to the conditional nature of the claim, it is not clear if the steps are required for the protection being sought.
Claim 14 recites the limitation “any jaw” in line 3. It is not clear if the limitation is being positively recited.
Claim 15 recites the limitation “a fifth leaf pair” in line 2 and “a fifth offset” in line 4.  This is unclear as there is no first, second, third, or fourth leaf pair and first, second, third, or fourth offset mentioned in the preceding claim.
Claim 16 recites the limitation “a sixth leaf pair” in line 2 and “a sixth offset” in line 5.  This is unclear as there is no first, second, third, fourth, or fifth leaf pair and first, second, third, fourth or fifth offset mentioned in the preceding claim.
Claim 17 recites the limitation “a corresponding determined offset” in line 6. This is unclear as there is no determination step for determining a corresponding offset.
Claim 18 recites the limitations “a first closed leaf pair” and “a second closed leaf pair” in lines 3-4. It is not clear if these are new instances or a part of the “at least one closed leaf pair” mentioned in line 4 of claim 1.

The preamble of claim 19 is unclear.  It is not clear if the collimator and treatment plan are being positively recited because they follow “for adjusting…”. The limitation “the MLC including at least one closed leaf pair in the treatment process” in lines 2-3 are unclear as it cannot be determined if this means that the MLC only includes a closed leaf pair during the treatment process. The “treatment process” mentioned in line 1 is not defined so it is not clear if the method recited is different than the mentioned treatment process.
Claim 19 recites the limitation “the closed leaf pair” in lines 7-8. It is not clear which leaf pair is being referred to. This should probably be –a closed leaf pair of the at least one closed leaf pair--.
Claim 19 recites the limitation "the determined at least one offset" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “before or during the treatment process” in line 10. This is unclear because it is not clear if the process is being positively recited and it is not clear what steps are involved in the treatment process. If the treatment process occurs, it is not clear when it is occurring.

The preamble of claim 20 is unclear.  It is not clear if the collimator and treatment plan are being positively recited because they follow “for adjusting…”. The limitation “the MLC including at least one closed leaf pair in the treatment process” in lines 2-3 are unclear as it cannot be determined if this means that the MLC only includes a closed leaf pair during the treatment process. The “treatment process” mentioned in line 1 is not defined so it is not clear if the method recited is different than the mentioned treatment process.
Claim 20 recites the limitation “the storage device” in line 5. It is not clear which storage device is being referred to as there can be more than one.
Claim 20 recites the limitation “the closed leaf pair” in lines 8-9. It is not clear which leaf pair is being referred to. This should probably be –a closed leaf pair of the at least one closed leaf pair--.
Claim 20 recites the limitation "the determined at least one offset" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “before or during the treatment process” in line 11. This is unclear because it is not clear if the process is being positively recited and it is not clear what steps are involved in the treatment process. If the treatment process occurs, it is not clear when it is occurring.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Based on the 112 issues of claim 1, it is not clear if the “treatment process” is positively recited. If it is not positively recited, then the present claim does not further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Based on the 112 issues of claim 1, it is not clear if the “MLC” is positively recited. If it is not positively recited, then the present claim does not further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.                                                                                                                                                             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0043482 (Prince et al., hereinafter Prince).
In regards to claim 1, Prince discloses a multi-level collimator system and its method of use (title and abstract). Paragraph 30 states that the motion of the multi-leaf collimator leaves during a treatment process according to a treatment plan is controlled by a computer, which would have a processor and a memory (storage device). Paragraphs 9, 25, 30, 32, and 42-44 and figure 1 show closed leaf pairs and state that the leaf pairs arrangements are off-set and move according to a treatment process according to a treatment plan. This would require the step of determining an offset for each closed leaf pair and cause the leaf pair to move based on the determined offset before and during the treatment process. 
In regards to claims 4 and 5, Prince discloses the limitations of claim 1. In addition, generating the offset for each of the at least one closed leaf pair before or at a beginning of a beam delivery in at least one treatment fraction of the one or more would be a required step due to the offset pair arrangements implemented during execution of therapies as noted in paragraphs 9, 25, 30, 32, and 42-44.
In regards to claim 6, Prince discloses the limitations of claim 1. Princes discloses the step of determining the offset for the closed leaf pairs in paragraphs 9, 25, 30, 32, and 42-44 and is part of the treatment plan. Thus, the offset is used to generate the treatment plan before the treatment process. 
In regards to claim 8, Prince discloses the limitations of claim 1. While Prince does not explicitly state the step of evaluating or adjusting the treatment plan based on a leakage distribution associated with a dose leakage of each of the at least one closed leaf pair, Prince shows in paragraphs 5, 27, 34, 36, and 42-47 that leakage is controlled by shaping the radiation beam via the control method used on the leaves (which requires evaluation and adjustment of beam parameters of the treatment plan).  Paragraphs 42-47 and figures 8A-C and 9A-C show differences in leakage based on different arrangements and that that beam shaping reduces radiation leakage to acceptable levels (which shows leakage distributions associated with a dose leakage of each of the at least one closed leaf pair). Thus, the beam shaping process would require the step of evaluating or adjusting the treatment plan based on a leakage distribution associated with a dose leakage of each of the at least one closed leaf pair. 
In regards to claim 13, Prince discloses the limitations of claim 1. In addition, paragraph 30 states that the movements of the leaves are based on the beam direction based on a treatment plan.  
In regards to claim 17, Prince discloses the limitations of claim 1. In addition, paragraphs 32-47 and figure 4 show that there are gaps between each closed leaf pair. Prince as noted in claim 1 shows the step of causing the at least one closed leaf pair to move based on the determined at least one offset. Any leaf movement would result in a position of the gap between each closed leaf pair being adjusted by a corresponding determined offset.

In regards to claims 19 and 20, Prince discloses a multi-level collimator system and its method of use (title and abstract). Paragraph 30 states that the motion of the multi-leaf collimator leaves during a treatment process according to a treatment plan is controlled by a computer (the controller), which would have a processor in communication with a memory (storage device that stores the instructions). Paragraphs 9, 25, 30, 32, and 42-44 and figure 1 show closed leaf pairs and state that the leaf pairs arrangements are off-set and move according to a treatment process according to a treatment plan. Paragraph 30 states the presence of drive motors that move the leaves, which meets the drive mechanism limitation. This would require the processor/controller be configured to execute the instructions for determining an offset for each closed leaf pair and causing the leaf pair to move based on the determined offset before and during the treatment process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043482 (Prince et al., hereinafter Prince) as applied to claim 1 above, and further in view of US 6,052,430 (Siochi et al., hereinafter Siochi).
In regards to claims 9 and 10, Prince discloses the limitations of claim 1. In addition, the treatment process would naturally have one treatment fraction and as mentioned in claim 1 above, causes the at least one closed leaf pair to move based on the determined at least one offset. However, Prince does not state that the at least one closed leaf pair moves dynamically within the treatment fraction. In a related area, Siochi discloses a collimator that has dynamic modulation (title and abstract). Siochi states that dynamic intensity modulation moves the leaves during beam delivery of the therapy to match tumor volume and allows for avoidance of healthy tissue during beam delivery (column 1, line 47-column 3, line 26). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Prince to have the at least one closed leaf pair more dynamically during within a treatment fraction during a beam delivery, as taught by Siochi, in order to have the delivered therapy to match the tumor volume and allow for avoidance of healthy tissue during beam delivery.

Allowable Subject Matter
Claims 2, 3, 7, 11, 12, 14-16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 2, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of designating a random value as the offset.
Claim 3 is dependent on allowable matter from claim 2 and would be allowable once the 112 rejections are overcome. 

In regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the offset of each of the at least one closed leaf pair is no larger than a predetermined threshold, and the predetermined threshold is determined in a treatment planning process.  

In regards to claim 11, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the closed leaf pair of the at least one closed leaf pair is moved by a second offset in a second treatment fraction of the one or more treatment fractions.

In regards to claim 12, the prior art of record does not teach or suggest a method, as claimed by Applicant, where a third closed leaf pair of the at least one closed leaf pair is moved by a third offset in a third treatment fraction of the one or more treatment fractions and where a fourth closed leaf pair of the at least one closed leaf pair is moved by a fourth offset in a third treatment fraction of the one or more treatment fractions.

In regards to claim 14, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of determining the at least one close leaf pair from one or more closed leaf pairs that are not covered by any jaw. 

 In regards to claim 15, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of determining a fifth leaf pair whose state is changed from open to close during the treatment process and after the fifth leaf pair is closes, causing the fifth leaf pair to move by a fifth offset.

In regards to claim 16, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of
determining a sixth leaf pair whose status is changed from closed to open during a treatment process;
during a period in which the sixth leaf pair is closed, causing the sixth leaf pair to move by a sixth offset;
prior to opening the sixth leaf pair, causing the sixth leaf pair to move to a prescribed position according to a treatment plan; and
causing the sixth leaf pair to move from the prescribed position according to the treatment plan.

In regards to claim 18, the prior art of record does not teach of suggest a method, as claimed by Applicant, where the multi-leaf collimator has at least two layers of leaves including a first layer having a first closed leaf pair and a second layer having a second closed leaf pair and includes the steps of 
generating first and second random values independently;
causing the first closed leaf pair in the first layer to move based on the first random value; and
causing the second closed leaf pair in the second layer to move based on the second random value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791         

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791